Case 1:20-cv-02907-JPH-DML Document 10 Filed 01/04/21 Page 1 of 4 PageID #: 102




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 ANDREW WARREN RUMPLE,                        )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )    No. 1:20-cv-02907-JPH-DML
                                              )
 LOUIS DEJOY,                                 )
                                              )
                           Defendant.         )

              ORDER DENYING MOTION TO RECRUIT COUNSEL

       Plaintiff Andrew Warren Rumple has filed a motion requesting

 recruitment of counsel. Dkt. [9]. That motion is DENIED.

       "Litigants in federal civil cases do not have a constitutional or statutory

 right to court-appointed counsel." Walker v. Price, 900 F.3d 933, 938 (7th Cir.

 2018). Instead, a litigant who is unable to afford counsel "may ask the court to

 recruit a volunteer attorney to provide pro bono representation." Id. (citing 28

 U.S.C. § 1915(e)(1)). "Two questions guide a court's discretionary decision

 whether to recruit counsel: (1) 'has the indigent plaintiff made a reasonable

 attempt to obtain counsel or been effectively precluded from doing so,' and

 (2) 'given the difficulty of the case, does the plaintiff appear competent to

 litigate it himself?'" Id. (quoting Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir.

 2007) (en banc)).

       For the first question, Mr. Rumple states that he has contacted two law

 firms but neither has agreed to represent him. See dkt. 9 at 2. He explains

 that attorney Larry Minix said his "best defense was [the] Department of

                                          1
Case 1:20-cv-02907-JPH-DML Document 10 Filed 01/04/21 Page 2 of 4 PageID #: 103




 Labor," and that his case was "to[o] deep for" the Hensley Law Firm. Id.

 Although Mr. Rumple has tried to seek representation, he has not shown that

 he has made a reasonable effort based on the limited details contained in his

 filing. See, e.g., Rosas v. Advocate Christ Med. Ctr., 803 F. App'x 952, 954 (7th

 Cir. 2020) (affirming the district court's finding that the plaintiff, who had

 made 26 calls to lawyers, failed to show that she made a reasonable effort

 "because she did not follow up on any of her calls").

       For the second question, a court considers whether the case's complexity

 "exceeds [the plaintiff's] capacity as a layperson to coherently present it to the

 judge or jury himself." See Olson v. Morgan, 750 F.3d 708, 712 (7th Cir. 2014)

 (quoting Pruitt, 503 F.3d at 655). Mr. Rumple alleges that he suffered a

 workplace injury as an employee of the U.S. Postal Service, for which the U.S.

 Department of Labor granted him a "job modifier." Dkt. 1 at 5. Mr. Rumple

 claims that his employer—the U.S. Postal Service—denied him a "career

 position" in August or September 2018 based on this injury. Id. at 5–6. In

 February 2019, Mr. Rumple filed a charge with the Equal Employment

 Opportunity Commission ("EEOC") about this alleged discriminatory conduct.

 Id. at 6. On November 4, 2020, Mr. Rumple filed this action against U.S.

 Postmaster General Louis DeJoy, asserting that this conduct violates the

 Americans with Disabilities Act ("ADA"). Id. at 1–2.

       In his motion to recruit counsel, Mr. Rumple argues that he is "in over

 [his] head." Dkt. 9-1. He claims that his EEOC proceeding failed because he

 could not show a "law violation." Id.; see dkt. 9 at 3. The defendant has yet to

                                          2
Case 1:20-cv-02907-JPH-DML Document 10 Filed 01/04/21 Page 3 of 4 PageID #: 104




 respond to Mr. Rumple's complaint, making the case's complexity difficult to

 ascertain. See Rosas, 803 F. App'x at 954 ("Until defendants have responded

 to a complaint, the district court faces 'the difficulty of accurately evaluating

 the need for counsel.'") (quoting Mapes v. Indiana, 932 F.3d 968, 971–72 (7th

 Cir. 2019)).

       Mr. Rumple's motion also states that he has no difficulty reading or

 writing English, has graduated from high school, and has no physical or

 mental issues affecting his ability to litigate. Dkt. 9 at 2–3. And without the

 assistance of counsel, id. at 3, Mr. Rumple has successfully filed a motion to

 proceed in forma pauperis, dkt. 2; dkt. 6. Based on the early stage of this

 litigation, his educational background, and his filings in this proceeding thus

 far, Mr. Rumple has not demonstrated that the case exceeds his capacity to

 present it. See Ward v. Hoffman, 670 F. App'x 408, 411 (7th Cir. 2016)

 (holding that the district court "properly denied" plaintiff's motion to recruit

 counsel because "his prior filings reflected his competence to litigate the case").

       Mr. Rumple's motion to appoint counsel, dkt. [9], is therefore DENIED

 without prejudice.

 SO ORDERED.

 Date: 1/4/2021




                                          3
Case 1:20-cv-02907-JPH-DML Document 10 Filed 01/04/21 Page 4 of 4 PageID #: 105




 Distribution:

 ANDREW WARREN RUMPLE
 6027 West 56th Street
 Indianapolis, IN 46254




                                      4
